Atkinson, J.
This was an action by an owner of abutting land against a municipality, for damages accruing from the change of grade in a street, causing special injury to the plaintiff’s property. The evidence was sufficient to show ownership in the plaintiff, and that her property was damaged in the sum assessed by the jury. The several grounds of the motion for new trial are without merit, and the judge did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.